Citation Nr: 1341592	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  13-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating greater than 10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Lathem, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


REMAND

The record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Since records in the possession of the SSA could be supportive of the Veteran's claims, further development to obtain those records is in order.  Furthermore, although the June 2013 Statement of the Case reports that VA treatment records dated up to May 15, 2013, were reviewed, the record does not include any VA treatment records dated after October 27, 2010.  These records must be associated with the file.    

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of the records associated with the Veteran's award of SSA disability benefits.  

2.  The RO should undertake appropriate development to obtain any other outstanding treatment records pertinent to the Veteran's claims, to include VA treatment records dated after October 27, 2010.

3.  The RO should undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, it should furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran unless he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

